Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 1/30/20 and 10/14/21 were considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vogel (US8643228).


    PNG
    media_image1.png
    297
    474
    media_image1.png
    Greyscale

Regarding claim 1, Vogel teaches a linear actuator for endoscope, the linear actuator comprising (see figures 1 and 7):
a movable frame (2) made of a magnetic material (21, 23,24), the movable frame holding a lens (5);
a fixed frame (18) in which the movable frame (2) is provided so as to be movable forward and backward the fixed frame being made of a non-magnetic material (col. 3,lines 40-45 and col. 4, lines 40-46);
two coils (15,16) formed by being wound on an outer surface of the fixed frame (18), the two coils being disposed side by side in a longitudinal axis direction (see figured 1 and 7);
a permanent magnet (11or 12 or10) disposed in a manner stacked(11 and 12 on each side or 10 ) and superimposed (11 and 12 or covering by10)  on the two coils; and
two yokes (10 and 18 or the endoscope barrel) respectively disposed at a front and a back of the permanent magnet (11, 12) and the two coils (15,16). 
Regarding claim 2, the linear actuator for endoscope according to claim 1, wherein the movable frame (2) holds a movable lens (5) that configures an optical system (endoscope- see figure 7).
Regarding claim 3, the linear actuator for endoscope according to claim 1, wherein the two coils (15,16)  are wound on the fixed frame (18) so as to have a same winding direction, and provided in different circuits to which current is supplied independently (col. 2, lines 50-55).
Regarding claim 5, the linear actuator for endoscope according to claim 1, wherein the permanent magnet (10) has a cylindrical shape and is disposed so as to cover entire circumferences of the two coils (see figures 1and 7).
Regarding claim 6, the linear actuator for endoscope according to claim 1,
wherein the permanent magnet comprises two permanent magnets (11 and 12),


wherein the two permanent magnets are disposed at positions symmetrical to an optical axis of the lens (see figure 1).
Regarding claim 7, Vogel teaches an optical unit for endoscope comprising:
the linear actuator for endoscope according to claim 1 (col. 1,lnes 10-15).
Regarding claim 8, Vogel teaches an endoscope comprising:
an insertion portion including a distal end portion in which the optical unit for endoscope according to claim 7 is disposed- and endoscope has a distal end portion for observation/imaging of a subject.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US8643228).
Regarding claim 4, Vogel teaches the coils can have many windings (col 6) and controlling the current. However, Vogel fails to specifically disclose the linear actuator for endoscope according to claim 1, wherein the two coils (15,16) are wound on the fixed frame (18) so as to have winding directions opposite to each other, and provided in a serial circuit. Although it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since a coil winding effects the current direction and magnetic field, connection winding in series or parallel is known electronic circuit design, and would be a functionally equivalent design to controlling the magnetic field and moving of the lens.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ITO(US20180081164) teaches an optical unit for an endoscope; Makiyama et al (US20160041381) teaches a linear actuator. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH